         Case 1:14-cv-06914-ER Document 71 Filed 10/02/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOSE ENRIQUE MORENO-BAEZ,
individually and on behalf of all other
persons similarly situated,
                               Plaintiﬀ,

                 – against –                                     ORDER
                                                            14 Civ. 6914 (ER)
SNACK COMPANY, LLC, doing
business as Snack, SNACK COMPANY
BEDFORD LLC, doing business as Snack
Taverna, and ADAM GREEN, jointly and
severally,
                               Defendants.


RAMOS, D.J.:

         On July 23, 2020, this Court granted Moreno-Baez leave to ﬁle a proposed order

to show cause, given the defendants' apparent default in this case. He is directed to ﬁle

such a proposed order and all supporting documentation as provided in Attachment A to

this Court's Individual Rules by November 1, 2020. Failure to comply with this Order

could result in sanctions, up to and including dismissal for failure to prosecute. Fed. R.

Civ. P. 41(b).


It is SO ORDERED.


Dated:     October 2, 2020
           New York, New York

                                                         EDGARDO RAMOS, U.S.D.J.
